Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 9/16/2021
Claims pending in the case: 1-27

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, 13-19, 21-24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vladimir (US 20180294986) in view of Bader-Natal (US 20160072862 – herein ‘Bader’).
Bader cited in applicant IDS.

Regarding claim 1, Vladimir teaches, a computer-implemented method of generating an interaction model, the interaction model providing a model for controlling an interaction comprising a plurality of sessions among users that exchange data for a common context (Vladimir: [33]: interface for virtual interactivity between participants), the method comprising: 
providing, on a computer-implemented display, a designer interface adapted to design the interaction model based on a plurality of user inputs (Vladimir: [35-36]: design the interaction model by allowing or denying participants based on roles in discussion, scores etc.); 
arranging, responsive to first user inputs, one or more interaction objects …, each interaction object representing a configuration of users associated with the interaction (Vladimir: [26, 39, 70, 100]: different configuration templates; create delete stickers, tokens, creating posts etc.); 
further arranging, responsive to second user inputs, one or more modules …, each module representing a set of functional elements that are executable in one or more of the plurality of sessions of the interaction (Vladimir: [82, 119-120, 142-143, 159-160]: function elements such as chat functions, widgets, tools etc.); and 
storing, in a computer-readable medium, data representing the interaction model based on the one or more interaction objects and modules arranged in the designer interface (Vladimir: [26, 39, 71, 78-79]: store interaction data).
However Vladimir does not specifically teach, objects in a sequence displayed in the designer interface; modules relative to the sequence displayed in the designer interface;
Bader teaches, objects in a sequence displayed in the designer interface; modules relative to the sequence displayed in the designer interface (Bader: [9, 73, 161, 167-168 240]: objects and corresponding control modules in sequence);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vladimir and Bader because the systems are in the field of improving online collaboration applications. The combination would enable the use of conferencing timeline with representations of the ordered events scheduled to occur during the conference. One of ordinary skill in the art would have been motivated to combine the teachings because the combination makes the system more user-friendly and efficient as the user does not have to manually keep track and take actions during the course of the meeting (see Bader [10]).

Regarding claim 2, Vladimir and Bader teach the invention as claimed in claim 1 above. further teaches, further comprising: identifying, responsive to third user inputs, users associated with the configuration for each interaction object and a role assigned to each user in the configuration (Bader: [70, 72, 169]: [72]: “initially provides the professor/teacher or other moderator a set of recommended breakout groups, and then provides the moderator with the ability to edit the recommended groups”; assign users in groups (roles)); and 
storing, in the computer-readable medium, data representing the identified users and roles assigned to users as part of the interaction model (Bader: [73, 76, 96]: store updates) (Vladimir: [26, 39, 71, 78-79]: store interaction data).

Regarding claim 3, Vladimir and Bader teach the invention as claimed in claim 2 above. further teaches, wherein the roles assigned to users comprise at least two of an owner, an administrator, a contributor, and a participant, each role defining rights of a user in the configuration (Vladimir: [70, 110, 123]: roles as facilitator, moderator, administrator, participant etc.; [70]: “the term ‘facilitator’ may include either or both: an ‘originator’ that may refer to an initiator/planner of an interactivity environment discussion and/or a ‘moderator’ that may refer to an administrator/manager of the interactivity environment discussion”).

Regarding claim 4, Vladimir and Bader teach the invention as claimed in claim 3 above. further teaches, wherein the set of functional elements of the one or more of the modules include functional elements that are configured to be dependent on the assigned roles to users (Vladimir: [136]: “the facilitator may cast roles to the participants, which casted roles may be self-selected by the participants or assigned to them, wherein the roles imply different functions and responsibilities within the discussion process”).

Regarding claim 5, Vladimir and Bader teach the invention as claimed in claim 1 above. further teaches, further comprising: storing, as part of a data buildup, data exchanged by users as part of the interaction; and further storing, for the data buildup, metadata identifying contextual information for the data stored as part of the data buildup (Bader [257]: “when users take actions that are recognized as contributions, events are automatically generated and stored within the event log 3331. In one embodiment, metadata related to those actions is also associated and stored with the events”).

Regarding claim 7, Vladimir and Bader teach the invention as claimed in claim 5 above. further teaches, further comprising: generating, by the set of functional elements of the one or more of the modules, at least part of the metadata for the data buildup (Bader: [257]: generate metadata).

Regarding claim 8, Vladimir and Bader teach the invention as claimed in claim 1 above and further teach, wherein at least one of the first user inputs and the second user inputs comprises at least one of: a drag and drop operation; a voice command input; and a motion command input (Bader: [72, 102, 120]: drag icons).

Regarding claim 9, Vladimir and Bader teach the invention as claimed in claim 1 above and further teach, further comprising: providing data for instantiating at least one of the one or more interaction objects, the one or more modules, and the interaction model (Bader: [76, 169-170]: provide states data).

Regarding claim 10, Vladimir and Bader teach the invention as claimed in claim 1 above and further teach, wherein the designer interface is adapted to display a time axis and wherein the method further includes: arranging, responsive to the first user inputs, one or more interaction objects relative to the time axis displayed in the designer interface; and further arranging, responsive to the second user inputs, one or more modules relative to the time axis displayed in the designer interface (Bader: [9, 160, 240]: arrange and rearrange meeting objects and functions; [163, 167-168]: presented in timeline).

Regarding claim 11, Vladimir and Bader teach the invention as claimed in claim 1 above and further teach, further comprising at least one of: 
displaying, on the time axis in the designer interface, a first type of module representing a set of functional elements which are available for use at a particular point or period of time (Bader: [163, 167-168]: presented in timeline for use at particular times); 
further displaying, as an offshoot from the time axis in the designer interface, a second type of module representing a set of functional elements which are available for use during the entirety of one or more sessions of the interaction (Bader: [253]: events within the events); and 
providing, as part of the interaction model, a third type of module representing a set of functional elements for providing a meta environment, the meta environment enabling data communication with an external environment (Bader: [248]: push-to-talk model).

Regarding claim 13, Vladimir and Bader teach the invention as claimed in claim 11 above and further teach, further comprising: further providing, as part of the interaction model, a fourth type of module representing a set of functional elements for supporting data from a user device (Bader: [248]: audio recorded from student’s microphone) .

Regarding claim 14, Vladimir and Bader teach the invention as claimed in claim 13 above and further teach, wherein the user device enables a user to generate and exchange data for one or more sessions of the interaction, the user device comprising at least one of a smartboard, a computer, a laptop, a tablet, a VR device, an AR device, and a headset device (Bader: [74]: user device may be phones, tablets etc.).

Regarding Claim(s) 15, this/these claim(s) is/are similar in scope as claim(s) 1. Vladimir and Bader also teach, relative to time axis (Bader: [9, 160, 240]: arrange and rearrange meeting objects and functions; [163, 167-168]: presented in timeline). Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 16-19, 21-24, 26 and 27, this/these claim(s) is/are similar in scope as claim(s) 2-5, 7-9, 11, 13 and 14, respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vladimir (US 20180294986) in view of Bader-Natal (US 20160072862 – herein ‘Bader’) in further view of Geiselhart (US 20210218784) and Martin (US 20050261949).

Regarding claim 6, Vladimir and Bader teach the invention as claimed in claim 5 above, but not, wherein the metadata further includes location information for identifying a storage location of the data that is part of the data buildup.
Geiselhart teaches, wherein the metadata further includes location information (Geiselhart: [4, 49, 53, 54]: collected metadata information may include location). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vladimir, Bader and Geiselhart because the combination would enable the use of a location metadata. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable determining meeting objects based on user preference and location obtained from metadata. Location information may also be used to categorize information and identify storage for easy retrieval of content is a common practice in the art.
It would have been obvious to use location information for identifying storage location to allow easy retrieval of the meeting data. Nonetheless, Marin teaches, information for identifying a storage location of the data that is part of the data buildup (Martin: [47]: metadata includes the location in the repository to which content are to be stored.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vladimir, Bader and Geiselhart and Martin because the combination would enable the use of a location metadata to be used for storing. One of ordinary skill in the art would have been motivated to combine the teachings because using a location information to categorize information and identify storage for easy retrieval of content  is a common practice in the art.

Regarding Claim(s) 20, this/these claim(s) is/are similar in scope as claim(s) 6. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vladimir (US 20180294986) in view of Bader-Natal (US 20160072862 – herein ‘Bader’) in view of Heins (US 20090259720).

Regarding claim 12, Vladimir and Bader teach the invention as claimed in claim 11 above but not, wherein the first type of modules, the second type of modules, and the third type of modules comprise at least two of a micro module, a macro module, and a meta module.
Heins teaches, wherein the first type of modules, the second type of modules, and the third type of modules comprise at least two of a micro module, a macro module, and a meta module (Heins: [60]: singular, micro and macro modules may be used to facilitate the desired function).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vladimir and Bader and Heins the combination would allow the use of micro and macro modules to activate and deactivate GUI features for a limited duration of time or for the entire duration of a session as needed. Enabling and disabling features within a video session is well known in the art. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable using the known programming options with different module sizes to achieve the desired functions as needed.

Regarding Claim(s) 25, this/these claim(s) is/are similar in scope as claim(s) 12. Therefore, this/these claim(s) is/are rejected under the same rationale.

Double Patenting
Claim 1 and 15 of this application is patentably indistinct from claims 1-18 of Application No. 17/447,892 and claims 1-15 of Application No. 17/447,890.  Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Application No. 17/447,892 and claims 1-15 of Application No. 17/447,890.

Claim 1 and 15 is/are unpatentable over Application No. 17/447,892 in view of Bader-Natal (US 20160072862 – herein ‘Bader’).

Regarding claim 1, Application No. 17/447,892  teaches, a computer-implemented method of generating an interaction model, the interaction model providing a model for controlling an interaction comprising a plurality of sessions among users that exchange data for a common context, the method comprising: 
providing, on a computer-implemented display, a designer interface adapted to design the interaction model based on a plurality of user inputs (Application No. 17/447,892 claim 12); 
arranging, responsive to first user inputs, one or more interaction objects …, each interaction object representing a configuration of users associated with the interaction (Application No. 17/447,892 claim 1 and 12); 
further arranging, responsive to second user inputs, one or more modules …, each module representing a set of functional elements that are executable in one or more of the plurality of sessions of the interaction (Application No. 17/447,892 claims 1, 8-10); and 
storing, in a computer-readable medium, data representing the interaction model based on the one or more interaction objects and modules arranged in the designer interface (Application No. 17/447,892 claims 12 and 15).
However Application No. 17/447,892 does not specifically teach, objects in a sequence displayed in the designer interface; modules relative to the sequence displayed in the designer interface;
Bader teaches, objects in a sequence displayed in the designer interface; modules relative to the sequence displayed in the designer interface (Bader: [9, 73, 161, 167-168 240]: objects and corresponding control modules in sequence);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Application No. 17/447,892 and Bader because the systems are in the field of improving online collaboration applications. The combination would enable the use of conferencing timeline with representations of the ordered events scheduled to occur during the conference. One of ordinary skill in the art would have been motivated to combine the teachings because the combination makes the system more user-friendly and efficient as the user does not have to manually keep track and take actions during the course of the meeting (see Bader [10]).

Regarding Claim(s) 15, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are unpatentable under the same rationale.

Claim 1 and 15 is/are unpatentable over Application No. 17/447,890.

Regarding claim 1, Application No. 17/447,890  teaches, a computer-implemented method of generating an interaction model, the interaction model providing a model for controlling an interaction comprising a plurality of sessions among users that exchange data for a common context, the method comprising: 
providing, on a computer-implemented display, a designer interface adapted to design the interaction model based on a plurality of user inputs (Application No. 17/447,890 claim 1); 
arranging, responsive to first user inputs, one or more interaction objects …, each interaction object representing a configuration of users associated with the interaction (Application No. 17/447,890 claim 1); 
further arranging, responsive to second user inputs, one or more modules …, each module representing a set of functional elements that are executable in one or more of the plurality of sessions of the interaction (Application No. 17/447,890 claims 1, 8-10); and 
storing, in a computer-readable medium, data representing the interaction model based on the one or more interaction objects and modules arranged in the designer interface (Application No. 17/447,890 claims 1-2 and 4).
objects in a sequence displayed in the designer interface; modules relative to the sequence displayed in the designer interface (Application No. 17/447,890 claims 1 and 4);

Regarding Claim(s) 15, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are unpatentable under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176